DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed based on the Remarks set forth on Page 8, dated 6/06/2022. Additionally, Wray (7802903) and Araki (20160286019), cited to show similar ophthalmologic devices, prior art of record disclosed 2/02/2022, fails to disclose independent claim 1 in its entirety. 
Specifically regarding the allowability of amended independent claim 1: The prior art of record does not disclose or suggest an ophthalmologic apparatus, comprising: “wherein the first illumination optical system includes a first mirror arranged near the objective lens, the second mirror allows part of the illumination light incident from the first illumination light source to pass therethrough and exit therefrom toward the first mirror and reflects the corneal reflection light incident from the first mirror toward the corneal measurement optical system, and the first mirror allows the illumination light incident from the second mirror to exit therefrom toward the subject's eye side and allows the corneal reflection light incident from the subject's eye side to exit therefrom toward the second mirror”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claims 2-10 are allowable due to pendency on independent claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872